Citation Nr: 0839089	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  07-26 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to March 
1977.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO).

The veteran was afforded a personal hearing at the RO before 
the undersigned in July 2008.  A transcript is associated 
with the claims folder.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The veteran seeks service connection for a heart disorder, 
described as a heart murmur.  The veteran's service treatment 
records show that a Grade II/VI systolic ejection murmur was 
heard on physical examination in a February 1977 
hospitalization report.  In addition, a June 2003 private 
echocardiogram report included impressions of mild mitral 
regurgitation, mild tricuspid regurgitation, and trace aortic 
regurgitation.  The veteran further claims that she currently 
experiences complications related to her heart disorder 
including shortness of breath and chest pain, and that this 
disorder was caused or aggravated by her military service.  
Therefore, the applicable regulations provide that a medical 
examination should be scheduled in order to determine whether 
any currently diagnosed heart disorder was caused or 
aggravated by active military service.  38 C.F.R. 
§ 3.159(c)(4) (2007).

The Board is cognizant of the fact that the RO denied the 
veteran's claim for service connection based on the finding 
that a heart murmur is not a disability for VA purposes.  No 
competent medical opinion or authority was provided to 
support this finding.  In this, and in other cases, only 
independent medical evidence may be considered to support 
medical findings.  Neither the Board nor the RO is free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is remanded for the following actions:

1.	The RO/AMC should contact the veteran and 
ask her to identify all VA and non-VA 
health care providers that have treated 
her for her heart disorder, to include 
heart murmur.  All identified records 
should be obtained.  Any negative 
development/responses should be included 
in the claims file.

2.	The veteran must be afforded a VA 
examination to ascertain the nature ad 
etiology of any heart disorder found.  
The claims file and a copy of this remand 
must be provided to and reviewed by the 
examiner.  All tests or studies necessary 
to make this determination must be 
ordered.  Thereafter, based upon review 
of the service and post-service medical 
records, the examiner must identify any 
current heart disorder(s) experienced by 
the veteran and indicate whether the 
disorder(s) represent a chronic 
disability of the heart or merely a 
laboratory finding/anomaly.  If a chronic 
disability of the heart is 
identified/diagnosed, the examiner should 
provide an opinion as to whether it is as 
likely as (a 50 percent probability or 
greater) that the heart disability was 
incurred or aggravated by the veteran's 
active military service.  If such a 
determination cannot be made without 
resort to speculation, the examiner must 
specifically state this.  A complete 
rationale for all opinions must be 
provided.  The report must be typed.


3.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the veteran and her 
representative must be provided a 
supplemental statement of the case.  
After the veteran and her representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

The purposes of this remand are to complete the 
record, and to ensure due process.  The veteran has 
the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further 
notice.  However, the Board takes this opportunity 
to advise the veteran that the conduct of the 
efforts as directed in this remand, as well as any 
other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop 
her claims is both critical and appreciated.  The 
veteran is also advised that failure to report for 
any scheduled examination may result in the denial 
of a claim. 38 C.F.R. § 3.655.



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).

